                                           Case 4:20-cv-07375-YGR Document 6 Filed 06/14/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CYMEYON V. HILL,
                                   7                                                         Case No. 20-cv-07375-YGR (PR)
                                                        Plaintiff,
                                   8                                                         ORDER GRANTING PLAINTIFF’S
                                                 v.                                          MOTION FOR RECONSIDERATION;
                                   9                                                         REOPENING CASE; AND DIRECTING
                                         DIETICIAN MENDOSA,                                  PLAINTIFF TO COMPLETE NON-
                                  10                                                         PRISONER APPLICATION FOR
                                                        Defendant.                           LEAVE TO PROCEED IN FORMA
                                  11                                                         PAUPERIS

                                  12          This civil rights action was dismissed without prejudice by the Court on December 7,
Northern District of California
 United States District Court




                                  13   2020. Dkt. 3. The Court concluded that dismissal was required because Plaintiff failed to submit

                                  14   a timely application for leave to proceed in forma pauperis (“IFP”) by the November 30, 2020

                                  15   deadline as set by the Clerk’s notice dated October 21, 2020. Id. at 1. Plaintiff now seeks

                                  16   reconsideration of the dismissal by filing motion for reconsideration under Rule 60(b) of the

                                  17   Federal Rules of Civil Procedure. Dkt. 5.

                                  18          Where the district court’s ruling has resulted in a final judgment or order, a motion for

                                  19   reconsideration may be filed under Rule 60(b). Rule 60(b) provides for reconsideration where one

                                  20   or more of the following is shown: (1) mistake, inadvertence, surprise or excusable neglect;

                                  21   (2) newly discovered evidence which by due diligence could not have been discovered before the

                                  22   court’s decision; (3) fraud by the adverse party; (4) the judgment is void; (5) the judgment has

                                  23   been satisfied; (6) any other reason justifying relief. Fed. R. Civ. P. 60(b); School Dist. 1J v.

                                  24   ACandS Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

                                  25           Plaintiff contends that he did not receive a copy of the Clerk’s October 21, 2020 notice

                                  26   informing him that his action could not go forward until he paid the filing fee or filed a completed

                                  27   IFP application by the November 30, 2020 deadline. Dkt. 5 at 1-3. As mentioned above, the

                                  28   Court had dismissed this action because Plaintiff failed to timely respond to the Clerk’s October
                                           Case 4:20-cv-07375-YGR Document 6 Filed 06/14/21 Page 2 of 3




                                   1   21, 2020 notice. Dkt. 3. The record now reveals that Plaintiff’s failure to respond to the Clerk’s

                                   2   notice was because he never received such notice. See Dkt. 5 at 1-3. Rule 60(b)(1) provides for

                                   3   reconsideration where mistake, inadvertence, surprise or excusable neglect is shown, see Fed. R.

                                   4   Civ. P. 60(b)(1), and Plaintiff has shown such proof worthy of reconsideration based on these

                                   5   circumstances, see Dkt. 5 at 1-3. Accordingly, Plaintiff’s motion for reconsideration is

                                   6   GRANTED. Dkt. 5.

                                   7           Furthermore, the Court notes that Plaintiff, a civil detainee, is not a “prisoner” subject to

                                   8   the provisions of the Prisoner Litigation Reform Act. See Page v. Torrey, 201 F.3d 1136, 1140

                                   9   (9th Cir. 2000) (to fall within the definition of “prisoner,” the individual in question must be

                                  10   currently detained as a result of accusation, conviction, or sentence for a criminal offense).

                                  11   Because Plaintiff is not a “prisoner,” the provisions of section 1915—that require prisoners who

                                  12   seek to proceed IFP to submit a copy of transactions in their inmate account and provide that the
Northern District of California
 United States District Court




                                  13   full filing fee be paid in installments—do not apply to him. However, non-prisoners are required

                                  14   by section 1915(a)(1) to provide an affidavit with sufficient information to allow the Court to

                                  15   make an accurate determination whether they are indigent and thus entitled to proceed IFP.

                                  16   Therefore, Plaintiff shall file a non-prisoner application to proceed IFP, as directed below. If,

                                  17   based upon the information provided by Plaintiff, he is granted leave to proceed IFP, the Court

                                  18   will proceed to review his complaint under § 1915(e)(2).1 If the Court determines that Plaintiff is

                                  19   not entitled to IFP status, he will be required to pay the full filing fee or the action will be

                                  20   dismissed.

                                  21                                               CONCLUSION

                                  22           For the reasons outlined above, the Court rules as follows:

                                  23           1.      Plaintiff’s motion for reconsideration is GRANTED. Dkt. 5. The Clerk shall

                                  24   REOPEN this action, VACATE the Court’s December 7, 2020 Order of Dismissal Without

                                  25   Prejudice (Dkt. 3), and REINSTATE the complaint filed on October 13, 2020 (Dkt. 1). The Court

                                  26   will review Plaintiff’s complaint in a separate written Order only after Plaintiff files his completed

                                  27
                                               1
                                  28             Under this section, the Court is required to conduct a preliminary screening for frivolity,
                                       failure to state a claim, or immune defendants in any IFP action.
                                                                                          2
                                           Case 4:20-cv-07375-YGR Document 6 Filed 06/14/21 Page 3 of 3




                                   1   non-prisoner IFP application form, as directed below.

                                   2          2.      Plaintiff shall file a non-prisoner application to proceed IFP. Plaintiff shall answer

                                   3   all questions in both the attached complaint and non-prisoner IFP application forms as well as

                                   4   provide any requisite documentation. He shall file his completed non-prisoner IFP application

                                   5   form within twenty-eight (28) days of the date of this Order. The failure to do so will result in

                                   6   the dismissal of this action without prejudice.

                                   7          3.      The Clerk is directed to send Plaintiff a blank non-prisoner IFP application form.

                                   8          4.      This Order terminates Docket No. 5.

                                   9          IT IS SO ORDERED.

                                  10   Dated: June 14, 2021

                                  11                                                    ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
